Citation Nr: 0702705	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO. 05-07 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2. Entitlement to service connection for a depressive 
disorder. 

3. Entitlement to an initial evaluation in excess of 10 
percent for residual scar with retained foreign body (metal), 
left knee. 

4. Entitlement to an initial evaluation in excess of 10 
percent for degenerative disease, left knee. 

REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant
ATTORNEY FOR THE BOARD

Patrick Watts, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1993. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 2004, May 2005, and September 
2005 decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut, that denied 
the benefits sought on appeal. 

The veteran's July 2004 Notice of Disagreement sought review 
for all issues covered by the June 2004 Rating Decision: an 
initial compensable evaluation for bilateral hearing loss, an 
initial compensable evaluation for residual left knee scar 
with retained foreign body, an increased initial evaluation 
for tinnitus, a 10 percent evaluation for multiple 
noncompensable service connected disabilities, service 
connection for a bilateral eye condition, service connection 
for an unspecified condition due to asbestos exposure, 
service connection for PTSD, and service connection for 
depression. However, the veteran's Substantive Appeal dated 
in February 2005 limited his appeal to the issues set forth 
above. 

In a May 2005 rating decision, the RO granted the veteran a 
10 percent evaluation for his bilateral tinnitus, recently 
held to be the maximum schedular evaluation for the disorder.  
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006)


FINDINGS OF FACT

1. There is no competent evidence indicating that the veteran 
has PTSD.

2. There is no competent evidence indicating that the veteran 
has a depressive disorder. 

3. The veteran's residual scar with retained foreign body 
(metal) in his left knee exceeds an area of six square 
inches, but does not exceed an area of twelve square inches. 

4. The veteran's residual injuries to his left knee are 
productive of pain and loss of motion, but the veteran has a 
left knee extension of 0 degrees and a left knee flexion of 
138 degrees. 


CONCLUSIONS OF LAW

1. The criteria for service connection for PTSD are not met. 
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

2. The criteria for service connection for a depressive 
disorder are not met. 38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2006). 

3. The criteria for an initial evaluation in excess of 10 
percent for residual scar with retained foreign body (metal), 
left knee, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.118, 
Diagnostic Code 7804 (2006). 

4. The criteria for an initial evaluation in excess of 10 
percent for degenerative disease, left knee, are not met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.27, 4.40-4.46, 4.59, 4.71a Diagnostic 
Code 5003 (2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to assure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006). The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in August 2003, October 2003, and March 2006. 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2006), as indicated under the facts and 
circumstances in this case. The RO obtained the veteran's 
service and VA medical records. The RO also assisted the 
veteran in gathering private medical records in support of 
his claims. The RO also kept the veteran advised of the 
status of his claims through the Statement of the Case and 
Supplemental Statement of the Case. 

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal. Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the veteran's appeal. 

As to the claims pertaining to PTSD and a depressive 
disorder, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the veteran has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorders in question, and further substantiating 
evidence  suggestive of a linkage between his active service 
and the current disorders, if shown.  The veteran has not 
done so, and no evidence thus supportive has otherwise been 
obtained.  Here, as in Wells, the record in its whole, after 
due notification, advisement, and assistance to the veteran 
under the VCAA, does not contain competent evidence to 
suggest that the disorders are related to the veteran's 
military service.  As to the claims for left knee disorders, 
the veteran has been afforded VA medical examinations.  38 
U.S.C.A § 5103A(d);  Charles  v. Principi, 16 Vet. App. 370 
(2002).     

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Given the extensive development 
undertaken by the RO and the fact that the veteran has 
pointed to no other evidence which has not been obtained, the 
Board finds that the record is ready for appellate review.  


Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006). In addition, service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service. 38 C.F.R. § 3.303(d) 
(2006). Generally, to prove service connection, the record 
must contain: (1) Medical evidence of a current disability, 
(2) medical evidence or in certain circumstances, lay 
testimony of an in service incurrence or aggravation of 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury. Pond v. West, 12 Vet. App. 341, 
346 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).


Post-Traumatic Stress Disorder and Depression

Service connection for PTSD requires a medical diagnosis of 
the disorder, credible supporting evidence that the claimed 
in service stressful events actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in service stressor. See 
38 C.F.R. § 3.304(f) (2006). 

The claim is being denied on the basis that there is no 
evidence indicating the veteran has been diagnosed by 
competent medical professionals as having PTSD.  It is well-
settled that the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-
service incident has resulted in a disability - the first 
prong of a successful claim of service connection.  In the 
absence of proof of a present disability, there is no valid 
claim presented.  See Brammer v. Derwinski,  3 Vet. App. 223 
(1992).  

The veteran's service medical, VA and non-VA medical records 
are negative for a diagnosis of PTSD. The veteran was advised 
by the RO, by the RO hearing officer, and at the June 2006 
Board hearing of the necessity for obtaining a diagnosis, or 
advising VA of its locations such that it could be retrieved.  

Based on this record, the Board finds that service connection 
for PTSD is not warranted because there is no medical 
evidence that shows the veteran has been diagnosed as having 
PTSD. Although the veteran maintains that he has the 
disorder, his theory regarding this linkage is not competent 
medical evidence. It is well established that laypersons, 
such as the veteran, are not qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight. 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). 

Therefore, the medical evidence is against the claim. In the 
absence of a present disability that is related to service, a 
grant of service connection is not supportable. See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992). Accordingly, the 
Board concludes that service connection for PTSD is not 
established in the absence of competent medical evidence 
demonstrating the presence of that disability and competent 
medical evidence demonstrating a relationship between that 
disorder and service. 




Depressive Disorder

The veteran has also not been diagnosed as having a present 
depressive disorder that is linked by competent medical 
evidence to any incident of active military service.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).

The veteran's service medical records contain a Medical Board 
Report dated in October 1990 showing that the veteran was 
diagnosed with major depression, single episode. Following 
hospitalization, the veteran was returned to limited duty for 
six months within the Continental United States to be 
followed periodically as an outpatient by the Psychiatry 
Department, with a prognosis of an excellent chance that the 
veteran would return to full duty. The veteran returned to 
full duty six months after his release from hospitalization. 

The veteran's VA medical records contain a report dated in 
March 2005 stating that one or more of the veteran's answers 
on a simple depression screening was positive and that the 
veteran's condition was further evaluated. The report 
concluded that upon further evaluation there was no 
indication that the veteran had major depression and no 
further intervention was needed at that time. 

While the veteran was diagnosed with major depression (single 
incident) while in service, the only available medical 
evidence on his current condition is the VA medical report 
stating that there is no indication that the veteran has 
major depression. Without evidence of a current disorder and 
medical evidence linking a current disorder to an in service 
disease or injury, service connection for a depressive 
disorder is not warranted. 


Increased Evaluation Claims

The veteran contends that the current evaluations assigned 
for his service connected disabilities do not accurately 
reflect the severity of those disabilities. Disability 
evaluations are determined by evaluating the extent to which 
a veteran's service connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities. The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from diseases and injuries and 
the residual conditions in civilian life. Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity to 
the several grades of disability. 38 U.S.C.A. § 1155 (2002); 
38 C.F.R. § 4.1 (2006). Separate Diagnostic Codes identify 
the various disabilities and the criteria for specific 
ratings. If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006). After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran. 38 C.F.R. § 4.3 
(2006). 

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1 (2006), where 
service connection has already been established and an 
increase in the disability rating is at issue, it is a 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, at 
the time of an initial rating, as is the situation in this 
case with respect to the evaluation for service connected 
residual scar with retained foreign body (metal) in left knee 
and degenerative disease of the left knee, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings. 
Fenderson v. West, 12 Vet. App. 119, 126 (1999). In addition, 
in evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness. 38 C.F.R. 
§§ 4.4, 4.45 (2006); DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995). 




Residual Scar with Retained Foreign Body (Metal) in Left Knee

The RO granted service connection and assigned a 10 percent 
evaluation for a 7 x 7 centimeter scar near the veteran's 
left knee. 38 C.F.R. § 4.118, Diagnostic Code 7801 (2006) 
allows a 10 percent evaluation for a scar that exceeds six 
inches (39 centimeters) square. 

An August 2005 VA examination that found the scar to be deep 
and productive of pain. The examiner reported that the scar 
was paper thin with a wrinkled appearance, dark brown, 
irregular, scaly, indented, atrophic, not shiny, deep with no 
soft tissue between the scar and the underlying bone, and 
adherent to the underlying bone. The examiner noted that the 
scar produced mild functional impairment, but the only 
impairment identified is loss of motion, which is compensated 
by the rating of the veteran's degenerative disease of the 
left knee. 

After reviewing the evidence of record, the Board is of the 
opinion that the veteran does not meet the schedular criteria 
for the next higher 20 percent evaluation. The next higher 
evaluation of 20 percent Diagnostic Code 7801 is available 
for scars that exceed 12 inches (77 centimeters) square. The 
medical evidence in the record shows that the veteran's scar 
near his left knee does not exceed 12 inches (77 centimeters) 
square, and, therefore, is not of the size that would justify 
a higher evaluation. 


Degenerative Disease of the Left Knee

The RO granted service connection and assigned a 10 percent 
evaluation for degenerative disease of the left knee. Where 
degenerative arthritis is shown by X-rays and there is 
limitation of motion objectively confirmed by pain in a major 
joint or group of minor joints, but the limitation of motion 
of the specific joint involved is noncompensable under the 
Diagnostic Codes relating to that joint, 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2006) allows a 10 percent evaluation. 
For a knee disorder, the next higher evaluation of 20 percent 
is available where the leg flexion is limited to 30 degrees 
or the leg extension is limited to 15 degrees. 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (2006). 

An August 2006 VA examination showed that the veteran's left 
knee flexion was to 138 degrees and his knee extension was 0 
degrees. The examiner had the veteran perform full deep knee 
bends and the veteran stopped the test after 45 seconds, 
complaining of a popping sensation in his left knee and a 
sharp sudden increase in left inferior knee pain. The veteran 
rated left knee pain at 0/10 at the start of the test and 
5/10 at the end of the test. The examiner concluded that the 
veteran had moderate functional impairment in his left knee. 

After reviewing the evidence of record, the Board is of the 
opinion that the veteran does not meet the schedular criteria 
for the next higher 20 percent evaluation. His left knee 
flexion is not limited to 30 degrees and his leg extension is 
not limited to 15 degrees, as required under Diagnostic Codes 
5260 and 5261. 


ORDER

Service connection for post-traumatic stress disorder is 
denied. 

Service connection for a depressive disorder is denied. 

An initial evaluation in excess of 10 percent for residual 
scar with retained foreign body (metal), left knee, is 
denied. 

An initial evaluation in excess of 10 percent for 
degenerative disease, left knee, is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


